Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 1 of 8 PageID #: 259




                                                                                               C/M

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 DONNELL JONES,                                                :
                                                               :   MEMORANDUM DECISION
                                       Plaintiff,              :   AND ORDER
                                                               :
                        - against –                            :   18-cv-3871 (BMC) (SLT)
                                                               :
                                                               :
 DETECTIVE CHRIS YAZZO,                                        :
                                                               :
                                       Defendant.              :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff pro se brings this action under 42 U.S.C. § 1983 for false arrest and excessive

force. There was probable cause for his arrest but there are issues of fact as to whether defendant

used excessive force. Defendant’s motion for summary judgment is therefore granted in part and

denied in part.

                                               BACKGROUND

        The following facts are taken from defendant’s Local Rule 56.1 Statement, which is

supported by evidence in the record, and which plaintiff has failed to oppose. See Millus v.

D’Angelo, 224 F.3d 137, 138 (2d Cir. 2000).

        At about 10:30 p.m. one night, plaintiff was driving in Jamaica, Queens, in an area that

he knew was a meeting point for prostitutes and their customers. According to plaintiff, he saw a

woman on a street corner that he thought was his “cousin,” so he pulled over to where she was

standing. A conversation ensued between them, and, surprise, it was not plaintiff’s cousin, but

an undercover police officer posing as a prostitute. The undercover officer reported to

defendant, Det. Chris Yazzo, that plaintiff had offered her $20 in exchange for a sex act. Det.
Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 2 of 8 PageID #: 260




Yazzo arrested plaintiff for patronizing a prostitute and took him to the 103rd Precinct in

Queens.

       At the time of this arrest, the 114th Precinct in Queens had an I-card out for plaintiff from

an incident about eight months earlier. Specifically, plaintiff’s former girlfriend had complained

that plaintiff had violated an order of protection by calling her continuously and entering her

apartment. He was therefore also arrested for violating the order of protection.

       When Det. Yazzo asked plaintiff to remove his belt and shoelaces at the precinct, plaintiff

said he could not, and began to complain of pervasive pains and spasms throughout his body, for

which he requested medical attention. Plaintiff advised Det. Yazzo that the pains were due to an

automobile accident the day before. Based on his complaints, he was transported by ambulance

to Queens General Hospital and given painkillers. He was then returned to police custody at

about 6:00 a.m. and placed in a holding cell.

       Plaintiff claims that he was assaulted while in the holding cell. He alleges that four

officers and Det. Yazzo punched him more than twenty times, at least five of which were to his

head, and that he was kicked in his back, knees, ribs, and rectum between ten and twenty times

over a five or six minute period. He claims that he sustained severe bruising throughout his

body, a “protruding ribcage,” and rectal pain.

       Following his arraignment and release that same morning, plaintiff reported to North

Shore Hospital complaining of rib and rectal pain. In his conversations with the medical staff, he

did not report any beating specifically by the police but attributed the pain to (1) his car accident;

and (2) “someone” having assaulted him.

       The medical records from this visit are unremarkable – no head injuries and a full range

of body motion, no cuts, bruising, or abrasions, no rib cage anomaly. The records further show




                                                  2
Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 3 of 8 PageID #: 261




that plaintiff had a steady gait and drove himself to and from the hospital. The examination

showed no injuries except chronic rectal pain, for which the hospital gave him more pain killers.

Photographs taken of plaintiff at this point are consistent with the record of the examination,

showing no bruising or other injuries.

       Plaintiff accepted an adjournment in contemplation of dismissal as to the prostitution

charge about six months later.

                                          DISCUSSION

                                                I.

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment is

warranted where the “movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A genuine dispute

exists “if the evidence is such that a reasonable jury could return a verdict for the non-moving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it

“might affect the outcome of the suit under the governing law.” Id.

       Once the moving party has met its burden, the opposing party “must do more than simply

show that there is some metaphysical doubt as to the material facts. . . . [T]he nonmoving party

must come forward with specific facts showing that there is a genuine issue for trial.” Caldarola

v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (quoting Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586-87 (1986)). “Bald assertions or conjecture unsupported by

evidence are insufficient to overcome a motion for summary judgment.” Zdziebloski v. Town of

E. Greenbush, 336 F. Supp. 2d 194, 201 (N.D.N.Y. 2004) (citing Carey v. Crescenzi, 923 F.2d

18, 21 (2d Cir. 1991)). In determining whether genuine issues of material fact exist, I am

required to “resolve all ambiguities and draw all permissible factual inferences in favor of the




                                                 3
Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 4 of 8 PageID #: 262




party against whom summary judgment is sought.” Patterson v. Cty. of Oneida, 375 F.3d 206,

219 (2d Cir. 2004). In deciding a summary judgment motion, “the court cannot properly make

credibility determinations or weigh the evidence.” Soto v. Gaudett, 862 F.3d 148, 157 (2d Cir.

2017).

                                                  II.

         In analyzing a § 1983 claim for false arrest, courts look to the law of the state in which

the arrest occurred. Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir. 2006). “Under New York law,

the existence of probable cause is an absolute defense to a false arrest claim.” Id. at 152; see also

Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002). An officer has probable cause to arrest

when he has “knowledge or reasonably trustworthy information of facts and circumstances that

are sufficient to warrant a person of reasonable caution in the belief that the person to be arrested

has committed or is committing a crime.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996).

         The Supreme Court has held that the proper analysis on a false arrest claim is “whether

the facts known by the arresting officer at the time of the arrest objectively provided probable

cause to arrest.” Jaegly, 439 F.3d at 153 (citing Devenpeck v. Alford, 543 U.S. 146, 153

(2004)). Even when probable cause is based on mistaken information, it can still exist so long as

the arresting officer acted reasonably and in good faith in relying on that information. Bernard v.

United States, 25 F.3d 98, 102 (2d Cir. 1994). “Once officers possess facts sufficient to establish

probable cause, they are neither required nor allowed to sit as prosecutor, judge or jury. Their

function is to apprehend those suspected of wrongdoing, and not to finally determine guilt

through a weighing of the evidence.” Krause v. Bennett, 887 F.2d 362, 372 (2d Cir. 1989).

         Patronizing a prostitute under New York law is defined as soliciting or requesting another

person to engage in sexual conduct in return for a fee. N.Y. PENAL LAW § 230.02(1)(c).




                                                   4
Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 5 of 8 PageID #: 263




Agreement is not required for an arrest for patronizing a prostitute. See United States v. Bland,

384 F. App’x 22, 24 (2d Cir. 2010).

         Applying these principles here, there was double probable cause for Det. Yazzo to arrest

plaintiff. First, Det. Yazzo was told by his undercover colleague that plaintiff had offered her

$20 for a sex act in an area that plaintiff, by his own admission, knew was an area used by

prostitutes to solicit customers. See Cordero v. City of New York, 282 F. Supp. 3d 549, 561

(E.D.N.Y. 2017) (“The fellow officer rule, also known as the collective knowledge doctrine,

allows one officer to make an arrest based on an instruction or information passed from one

officer to another.” (citing United States v. Hensley, 469 U.S. 221, 233 (1985); Martinez v.

Simonetti, 202 F.3d 625, 635 (2d Cir. 2000))). Second, Det. Yazzo had probable cause – a

complaint filed by petitioner’s former girlfriend – to arrest him for violating an order of

protection. Other than disputing the complainants’ versions of the events, which Det. Yazzo did

not have to believe, see Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997),

plaintiff has identified no circumstances that would or should have caused Det. Yazzo to

question the information supporting plaintiff’s arrest. The false arrest claim is therefore

dismissed. 1

                                                          III.

         It is axiomatic that the gratuitous use of force to “punish” an arrestee violates the Fourth

and Fourteenth Amendments. See Jones v. Treubig, 963 F.3d 214, 226 (2d Cir. 2020); Edrei v.

Maguire, 892 F.3d 525, 533 (2d Cir. 2018). Drawing inferences favorable to plaintiff, as I am




1
  It is not clear if plaintiff intended to assert a malicious prosecution claim under 42 U.S.C. § 1983. In any event,
such a claim could not succeed because an adjournment in contemplation of dismissal is not a “favorable
termination” of criminal proceedings for purposes of a malicious prosecution claim. See Fulton v. Robinson, 289
F.3d 188, 196 (2d Cir. 2002).


                                                           5
Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 6 of 8 PageID #: 264




required to do on a summary judgment motion, plaintiff’s submission in opposition to the motion

sets forth a series of facts that allow no other inference than a gratuitous beating.

       Defendant attempts to avoid a factual issue by pointing to the absence of any

corroborating evidence to support plaintiff’s version of the events beyond his own self-serving

statements. As part of this, he notes plaintiff’s admission of injuries from a car accident the day

before his arrest, suggesting that this would account for any soreness that plaintiff had over the

next few days. In addition, he relies on the medical records of plaintiff’s hospital visits. Those

fail to even hint at the kind of injuries one might expect from a beating as severe as plaintiff

describes (indeed, they disclose no injuries). In light of this circumstantial evidence, defendant

argues that no reasonable jury could believe plaintiff’s version of the events. Defendant cites a

number of district court cases that have not allowed excessive force cases to proceed either

because there was no corroborating evidence of the alleged use of force, or because the injuries

were so minimal that they effectively contradicted plaintiff’s version, or both. See, e.g., Jeffreys

v. City of New York, 426 F.3d 549, 555 (2d Cir. 2005); Davis v. Klein, No. 11-CV-4868, 2013

WL 5780475, at *4 (E.D.N.Y. Oct. 25, 2013); Aziz Zarif Shabazz v. Pico, 994 F. Supp. 460, 470

(S.D.N.Y. 1998) (Sotomayor, J.).

       I am tempted to follow these cases for purely practical reasons. The excessive force

cases brought by pro se plaintiffs that I have tried have not come close to convincing a jury, and,

indeed, have not been an effective use of the jury’s and my time. Often, police officers or their

employer are compelled to settle these cases rather than proceed to trial because the resources

required to try them greatly exceed the comparatively modest recoveries that pro se plaintiffs

usually seek. This, in turn, encourages any arrestee to claim that he was subjected to excessive




                                                  6
Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 7 of 8 PageID #: 265




force. If summary judgment is unavailable to weed out meritless excessive force cases, the

Second Circuit and district courts within it have not come up with a procedure that does.

         But because there is yet no such procedure or standard, I am compelled to deny

defendant’s motion. To grant it would mean that in the rare case when a police officer physically

abuses an arrestee in a way that leaves no physical marks and then dissembles about it, the

arrestee would lack a remedy under § 1983. That scenario may be rare, but it is hardly

impossible. If one starts with the most basic proposition that credibility cannot be weighed on a

motion for summary judgment, then I cannot find a special exemption from that principle for

bruise-less excessive force cases. A lot of the work district courts do is to filter what turn out to

be meritless cases through an array of protective procedures to make sure that the rare

meritorious case does not slip through with no remedy, and it just may be that excessive force

cases will usually require the full array of those procedures, i.e., a trial, to prevent that from

happening.

         I will also note that this case seems a particularly poor candidate to push the summary

judgment envelope. Plaintiff’s opposition to the motion alludes to the “disposition,” by which I

assume he means “deposition,” of Baca Holmes and Bryce Hilton, who he describes as

“witnesses [who] stated that plaintiff had been attacked in a holding cell.” 2 Plaintiff also asserts

that “defendant in his [deposition] claim[ed] at first, he did not remember the incident then came

around to acknowledge[] that an incident happened yet the injuries [were] de minimis.” It is not

surprising that, as a pro se litigant, plaintiff did not submit transcripts or other evidence to

support these characterizations. I might have disregarded them for that reason had defendant

addressed them and submitted any relevant evidence that shows plaintiff is wrong. But


2
 Plaintiff is cautioned that at trial, he is not going to be allowed to use hearsay like this. A pro se litigant is bound
by the rules of evidence just like anyone else.


                                                            7
Case 1:18-cv-03871-BMC-ST Document 40 Filed 08/25/20 Page 8 of 8 PageID #: 266




defendant chose not to submit any reply in support of his motion, which gives me additional

concern as to whether this excessive force claim is appropriate for summary judgment.

                                                CONCLUSION

         Defendant’s motion for summary judgment is granted as to the false arrest claim and

denied as to the excessive force claim. 3

SO ORDERED.
                                                     Digitally signed by
                                                     Brian M. Cogan
                                                      ______________________________________
                                                                    U.S.D.J.

Dated: Brooklyn, New York
       August 24, 2020




3
 In his opposition to the summary judgment motion, plaintiff refers to recent New York legislation that, under some
circumstances, allows the disclosure of police officers’ disciplinary history, see N.Y. State Senate Bill S8496 (June
6, 2020), and asks to reopen discovery so that he can obtain that information. Any request for additional discovery
must be directed to Magistrate Judge Tiscione.


                                                          8
